 

Exhibit 10.6

 

June 26, 2013

MedWorth Acquisition Corp.

801 Brickell Avenue, Suite 943

Miami, Florida 33131

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

(as representative of the underwriters)

 

Re:          Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between MedWorth Acquisition Corp., a blank check company formed under the
laws of the State of Delaware (the “Company”), and EarlyBirdCapital, Inc., as
representative of the underwriters (the “Underwriters”), relating to an
underwritten initial public offering (the “Offering”) of 6,600,000 shares (or up
to 7,590,000 Shares if the entire over-allotment option is exercised) (the
“Shares”) of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”). The Shares will be sold in the Offering pursuant to a
registration statement on Form S-1 and related prospectus (the “Prospectus”)
filed by the Company with the Securities and Exchange Commission (the
“Commission”) and shall be listed on the Nasdaq Capital Market. Certain
capitalized terms used herein and not otherwise defined are defined in paragraph
12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.          The undersigned agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the undersigned shall vote all shares of Common
Stock held by the undersigned in favor of such proposed Business Combination.

 

2.          The undersigned hereby agrees that in the event that the Company
fails to consummate a Business Combination within 18 months from the date of the
Prospectus (such time period being referred to herein as the “Time Period”), the
undersigned shall take all reasonable steps to cause the Company as promptly as
possible but no more than 10 business days after the expiration of the Time
Period to redeem 100% of the shares of Common Stock sold by the Company in the
Offering (including shares of Common Stock sold pursuant to the over-allotment
option) for a pro rata portion of the funds held in the Trust Account (excluding
any accrued interest, which shall be distributed to the Company to pay creditors
and the costs of the liquidation and dissolution of the Company) and then seek
to dissolve and liquidate.  The undersigned hereby agrees not to take any action
to cause or permit the Company to extend such time period.

 

3.          (a)          The undersigned acknowledges that the undersigned has
waived and has no right, title, interest or claim of any kind in or to any
monies held in the Trust Account or any other asset of the Company as a result
of any liquidation of the Trust Account with respect to any Founders’ Shares or
Sponsors’ Shares held by the undersigned; provided, however, that in the event
there shall be funds held outside of the Trust Account remaining after payment
of all fees and expenses, such excess shall be distributed to the holders of the
Founders’ Shares. The undersigned hereby further waives, with respect to any
Common Stock held by the undersigned, any conversion rights the undersigned may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of any stockholder
vote to amend the Company’s amended and restated certificate of incorporation
(although the undersigned shall be entitled to liquidation rights with respect
to any shares of Common Stock (other than Founders’ Shares and Sponsors’ Shares)
the undersigned holds if the Company fails to consummate a Business Combination
within the Time Period).

 

 

 

 

(b)          The undersigned acknowledges and agrees that the Founders’ Shares
are subject to restrictions on transfer as set forth in the Escrow Agreement.

 

4.          [INTENTIONALLY OMITTED]

 

5.          (a)          The undersigned agrees to be a director of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Trust Account.

 

(b)          In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the undersigned hereby agrees that until
the earliest of the Company’s initial Business Combination or liquidation, he or
she shall present to the Company for its consideration, prior to presentation to
any other entity, any suitable business opportunity, subject to any pre-existing
fiduciary or contractual obligations he or she might have.

 

(c)          The undersigned agrees that he or she will not participate in the
formation of, or become an officer or director of, any other blank check
company, until the Company has entered into a definitive agreement regarding its
initial Business Combination or the Company has failed to complete an initial
Business Combination within the Time Period.

 

(d)          The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
by the undersigned of his or her obligations under paragraphs 5(a), 5(b) and/or
5(c) hereof, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach, subject to determination by a court in a final
judgment.

 

6.          The undersigned’s biographical information, if any, previously
furnished to the Company is true and accurate in all material respects and does
not omit any material information with respect to the undersigned’s biography.
The undersigned’s questionnaires, if any, previously furnished to the Company
are true and accurate in all material respects. The undersigned represents and
warrants that:

 

(a)          no petition under the Federal bankruptcy laws or any state
insolvency law has been filed by or against, or a receiver, fiscal agent or
similar officer appointed by a court for, the business or property of the
undersigned, or any partnership in which the undersigned was or is a general
partner at or within two years prior to the date hereof, or any corporation or
business association of which the undersigned was an executive officer at or
within two years prior to the date hereof;

 

(b)          the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction;

 

(c)          the undersigned has never been convicted of, or pleaded guilty to,
any crime nor is the undersigned currently a named subject of a pending criminal
proceeding, in both cases excluding traffic violations and other similar minor
offenses); and

 

(d)          the undersigned has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.

 

 

 

 

7.          Except as disclosed in the Prospectus, neither the Sponsors nor any
affiliate of the Sponsors, has received or shall receive any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following:

 

(a)          repayment at the closing of this Offering of an aggregate $170,000
non-interest bearing loan made to the Company by Charles F. Fistel and Anthony
Minnuto; and

 

(b)          reimbursement of out-of-pocket expenses incurred by the Sponsors or
their affiliates in connection with certain activities on the Company’s behalf,
such as identifying and investigating possible business targets and Business
Combinations.

 

8.          The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations, and warranties
set forth herein in proceeding with the Offering.

 

9.          The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Underwriters and their legal
representatives or agents (including any investigative search firm retained by
the Underwriters) any information they may have about the undersigned’s
background and finances (“Information”), purely for the purposes of the Offering
(and shall thereafter hold such information confidential).  Neither the
Underwriters nor their agents shall be violating the undersigned’s right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.

 

10.         The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination with any company with which the undersigned
or any of the undersigned’s affiliates has had any discussions, formal or
otherwise, prior to the consummation of the Offering, with respect to a Business
Combination with the Company.

 

11.         The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination with an entity that is affiliated with any
of the Company’s officers, directors or Sponsors unless the Company obtains (i)
an opinion from an independent investment banking firm which is a member of the
Financial Industry Regulatory Authority, Inc. or another independent entity
regularly engaged to provide such opinions that the business combination is fair
to the Company’s Public Stockholders from a financial point of view and (ii) the
approval of a majority of the disinterested independent directors of the
Company.

 

12.         The undersigned has full right and power, without violating any
agreement to which the undersigned is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or as a director of the Company, as applicable.

 

13.         As used in this Letter Agreement, (i) “Business Combination” shall
mean a merger, share exchange, asset acquisition, share purchase,
recapitalization, reorganization or similar business combination, involving the
Company and one or more businesses or entities; (ii) a “Sponsor” individually
and the “Sponsors” collectively shall mean Charles F. Fistel, Stephen B. Cichy,
Anthony Minnuto, John J. Delucca, Jeffrey A. Rein, Robert G. Savage and Howard
I. Schwartz, M.D.; (iii) “Founders’ Shares” shall mean the 1,725,000 shares of
Common Stock of the Company acquired by the Sponsors for an aggregate purchase
price of $25,000, or approximately $0.015 per share of Common Stock, prior to
the consummation of the Offering plus the 172,500 shares of Common Stock issued
to the Sponsors as a dividend; (iv) “Public Stockholders” shall mean the holders
of Common Stock issued in the Offering; (v) “Sponsors’ Shares” shall mean the
586,250 shares of Common Stock (which amount shall be increased proportionately
to up to 658,250 shares of Common Stock if a portion or all of the
over-allotment option in connection with the Offering is exercised) that are
acquired by the Sponsors at a price per Share of $8.00 in a private placement
that shall close simultaneously with the consummation of the Offering; (vi)
“Subscription Agreement” shall mean the subscription agreement that each Sponsor
entered into committing itself to purchase his, her or its portion of the
Sponsors’ Shares; (vii) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Offering and all of the net proceeds from the
sale of Sponsors’ Shares will be deposited; and (viii) “Escrow Agreement” shall
mean the stock escrow agreement to be entered into among the Company, the
Sponsors and the escrow agent named therein, as described in the Prospectus.

 

 

 

 

14.         This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

15.         Neither party may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of the undersigned’s heirs, personal representatives,
successors and assigns.

 

16.         This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parities hereto (i) agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York, in the State of New York, and irrevocably submit to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

17.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission to the
other party hereto at the address listed on the first page of this Letter
Agreement or such other address as any party hereto may provide to the other
parties hereto by notice sent in accordance with this provision.

 

[Signature Page Follows]

 

 

 

 

Sincerely,         By:   /s/ Robert G. Savage     Robert G. Savage  

 

Acknowledged and Agreed:

 

MEDWORTH ACQUISITION CORP.

 

By:   /s/ Charles F. Fistel     Charles F. Fistel, Chief Executive Officer  

 

[Signature Page to Insider Letter]

 

 

 